Exhibit 10.2

SECOND AMENDED AND RESTATED

UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned MEDEQUITIES
REALTY TRUST, INC., a Maryland corporation (“REIT”), MEDEQUITIES OP GP, LLC, a
Delaware limited liability company (“General Partner”), MEDEQUITIES REALTY TRS,
LLC, a Delaware limited liability company (“TRS”) and the Additional Guarantors
which are a party hereto or may hereafter become a party hereto, if any
(hereinafter referred to individually as a “Subsidiary Guarantor” and
collectively, as “Subsidiary Guarantors”; REIT, General Partner, TRS and the
Subsidiary Guarantors are sometimes hereinafter referred to individually as a
“Guarantor” and collectively as “Guarantors”), the receipt and sufficiency
whereof are hereby acknowledged by Guarantors, and for the purpose of seeking to
induce KEYBANK NATIONAL ASSOCIATION, a national banking association (hereinafter
referred to as “Lender”, which term shall also include each other Lender which
may now be or hereafter become a party to the “Credit Agreement” (as hereinafter
defined), any Lender acting as the Issuing Lender under the Credit Agreement and
shall also include any such individual Lender acting as agent for all of the
Lenders), to extend credit or otherwise provide financial accommodations to
MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership
(“Borrower”) under the Credit Agreement, and seeking to induce the Lender Hedge
Providers to provide final accommodations by entering into derivative contracts
that may give rise to Hedge Obligations, which extension of credit and provision
of financial accommodations will be to the direct interest, advantage and
benefit of Guarantors, Guarantors do hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantee to Lender and the Lender Hedge
Providers the complete payment and performance of the following liabilities,
obligations and indebtedness of Borrower to Lender and Lender Hedge Providers
(hereinafter referred to collectively as the “Obligations”) (capitalized terms
that are used herein that are not otherwise defined herein shall have the
meanings set forth in the Credit Agreement):

(a)the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Revolving Credit Notes made by
Borrower to the order of the applicable Lenders in the maximum aggregate
principal face amount of up to Three Hundred Million and No/100 Dollars
($300,000,000.00), of the Term Loan A Notes made by Borrower to the order of the
applicable Lenders in the maximum aggregate principal face amount of up to One
Hundred Twenty-Five Million and No/100 Dollars ($125,000,000.00), and of the
Swing Loan Note made by Borrower to the order of the Swing Loan Lender in the
principal face amount of Twenty Million and No/100 Dollars ($20,000,000.00),
together with interest as provided in the Revolving Credit Notes, the Term Loan
A Notes and the Swing Loan Note; and

(b)the full and prompt payment and performance of any “Hedge Obligations” (as
defined in the Credit Agreement); and

(c)the full and prompt payment and performance when due of any and all
obligations of Borrower and any Guarantor to Lender under the Security
Documents; and

(d)the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of each other note as may be issued
under that certain Second

 

--------------------------------------------------------------------------------

 

Amended and Restated Credit Agreement dated of even date herewith (as replaced,
supplemented, amended, modified, consolidated, restated, increased or extended,
hereinafter referred to as the “Credit Agreement”) among Borrower, KeyBank, for
itself and as agent, and the other lenders now or hereafter a party thereto,
together with interest as provided in each such note, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases, and extensions thereof (the Revolving Credit Notes, the
Term Loan A Notes, the Term Loan B Notes, the Swing Loan Note and each of the
notes described in this subparagraph (d) are hereinafter referred to
collectively as the “Note”); and

(e)the full and prompt payment and performance of any and all obligations of
Borrower to Lender and Issuing Lender under the terms of the Credit Agreement;
and

(f)the full and prompt payment and performance of any and all other obligations
of Borrower to Lender under any other agreements, documents or instruments now
or hereafter evidencing, securing or otherwise relating to the indebtedness
evidenced by the Note or the Credit Agreement (the Note, the Credit Agreement,
the Security Documents and said other agreements, documents and instruments are
hereinafter collectively referred to as the “Loan Documents” and individually
referred to as a “Loan Document”).  

Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the “Obligations” guaranteed hereby include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.

1.Agreement to Pay and Perform; Costs of Collection.  Guarantors do hereby agree
that following and during the continuance of an Event of Default under the Loan
Documents if the Note is not paid by Borrower in accordance with its terms, or
if any and all sums which are now or may hereafter become due from Borrower to
Lender under the Loan Documents are not paid by Borrower in accordance with
their terms, or if any and all other obligations of Borrower to Lender under the
Note or of Borrower or any Guarantor under the other Loan Documents are not
performed by such Borrower or Guarantor, as applicable, in accordance with their
terms, Guarantors will immediately upon demand make such payments and perform
such obligations.  Guarantors further agree to pay Lender on demand all
reasonable out-of-pocket costs and expenses (including court costs and
reasonable attorneys’ fees and disbursements) paid or incurred by Lender in
endeavoring to collect the Obligations guaranteed hereby, to enforce any of the
Obligations of Borrower guaranteed hereby, or any portion thereof, or to enforce
this Guaranty, and until paid to Lender, such sums shall bear interest at the
Default Rate set forth in Section 4.11 of the Credit Agreement unless collection
from Guarantors of interest at such rate would be contrary to applicable law, in
which event such sums shall bear interest at the highest rate which may be
collected from Guarantors under applicable law.

2.Reinstatement of Refunded Payments.  If, for any reason, any payment to Lender
of any of the Obligations guaranteed hereunder is required to be refunded,
rescinded or returned by Lender to Borrower, or paid or turned over to any other
Person, including, without limitation, by reason of the operation of bankruptcy,
reorganization, receivership or insolvency laws or similar laws of general
application relating to creditors’ rights and remedies now or hereafter enacted,
Guarantors agree to pay to the Lender on demand an amount equal to the amount so
required to be refunded, paid or turned over (the “Turnover Payment”), the
obligations of Guarantors shall not

2

 

--------------------------------------------------------------------------------

 

be treated as having been discharged by the original payment to Lender giving
rise to the Turnover Payment, and this Guaranty shall be treated as having
remained in full force and effect for any such Turnover Payment so made by
Lender, as well as for any amounts not theretofore paid to Lender on account of
such obligations.

3.Rights of Lender to Deal with Collateral, Borrower and Other Persons.  Each
Guarantor hereby consents and agrees that Lender may at any time, and from time
to time, without thereby releasing any Guarantor from any liability hereunder
and without notice to or further consent from any Guarantor or any other Person
or entity, either with or without consideration:  release or surrender any lien
or other security of any kind or nature whatsoever held by it or by any Person,
firm or corporation on its behalf or for its account, securing any indebtedness
or liability hereby guaranteed; substitute for any collateral so held by it,
other collateral of like kind, or of any kind; modify the terms of the Note or
the other Loan Documents; extend or renew the Note for any period; grant
releases, compromises and indulgences with respect to the Note or the other Loan
Documents and to any Persons or entities now or hereafter liable thereunder or
hereunder; release any other guarantor (including any Guarantor),
surety,  endorser, obligor or accommodation party of the Note or any other Loan
Documents; or take or fail to take any action of any type whatsoever.  No such
action which Lender shall take or fail to take in connection with the Note or
the other Loan Documents, or any of them, or any security for the payment of the
indebtedness of Borrower to Lender or for the performance of any obligations or
undertakings of Borrower, any Guarantor or any other Person, nor any course of
dealing with Borrower or any other Person, shall release any Guarantor’s
obligations hereunder, affect this Guaranty in any way or afford any Guarantor
any recourse against Lender.  The provisions of this Guaranty shall extend and
be applicable to all replacements, supplements, renewals, amendments, increases,
extensions, consolidations, restatements and modifications of the Note and the
other Loan Documents, and any and all references herein to the Note and the
other Loan Documents shall be deemed to include any such replacements,
supplements, renewals, extensions, amendments, increases, consolidations,
restatements or modifications thereof.  Without limiting the generality of the
foregoing, Guarantors acknowledge the terms of Sections 2.11 of the Credit
Agreement pursuant to which the Total Commitment under the Credit Agreement may
be increased to up to $700,000,000.00 and of 18.3 of the Credit Agreement, and
agree that this Guaranty shall extend and be applicable to each new or
replacement note delivered by Borrower pursuant thereto without notice to or
further consent from Guarantors, or any of them.

4.No Contest with Lender; Subordination.  So long as any of the Obligations
hereby guaranteed remain unpaid or undischarged or any Lender has any obligation
to make Loans or issue Letters of Credit, Guarantors will not, by paying any sum
recoverable hereunder (whether or not demanded by Lender) or by any means or on
any other ground, claim any set-off or counterclaim against Borrower in respect
of any liability of any Guarantor to Borrower or, in proceedings under federal
bankruptcy law or insolvency proceedings of any nature, prove in competition
with Lender in respect of any payment hereunder or be entitled to have the
benefit of any counterclaim or proof of claim or dividend or payment by or on
behalf of Borrower or the benefit of any other security for any of the
Obligations hereby guaranteed which, now or hereafter, Lender may hold or in
which it may have any share.  Notwithstanding any other provision of this
Guaranty to the contrary, each Guarantor hereby waives and releases any claim or
other rights which such Guarantor may now have or hereafter acquire against
Borrower or any other Guarantor or other Person of all or any of the obligations
of Guarantors hereunder that arise from the existence

3

 

--------------------------------------------------------------------------------

 

or performance of such Guarantor’s obligations under this Guaranty or any of the
other Loan Documents, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification, any right to
participate in any claim or remedy of Lender against Borrower or any other
Guarantor or other Person or any Collateral which Lender now has or hereafter
acquires, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, by any payment made hereunder or otherwise,
including, without limitation, the right to take or receive from Borrower or any
other Guarantor or other Person, directly or indirectly, in cash or other
property or by setoff or in any other manner, payment or security on account of
such claim or other rights, except for those rights of each Guarantor under the
Contribution Agreement; provided, however, each Guarantor agrees not to pursue
or enforce any of its rights under the Contribution Agreement and each Guarantor
agrees not to make or receive any payment on account of the Contribution
Agreement so long as any of the Obligations remain unpaid or undischarged or any
Lender has any obligation to make Loans or issue Letters of Credit.  In the
event any Guarantor shall receive any payment under or on account of the
Contribution Agreement, it shall hold such payment as trustee for Lender and be
paid over to Lender on account of the indebtedness of Borrower to Lender but
without reducing or affecting in any manner the liability of Guarantors under
the other provisions of this Guaranty except to the extent the principal amount
or other portion of such indebtedness shall have been reduced by such
payment.  In connection with the foregoing, Guarantors expressly waive any and
all rights of subrogation to Lender against Borrower, any other Guarantor or any
other Person, and Guarantors hereby waive any rights to enforce any remedy which
Lender may have against Borrower, any other Guarantor or any other Person and
any rights to participate in any collateral for Borrower’s obligations under the
Loan Documents.  Guarantors hereby subordinate any and all indebtedness of
Borrower now or hereafter owed to any Guarantor to all indebtedness of Borrower
or any other Guarantor to Lender, and agree with Lender that (a) Guarantors
shall not demand or accept any payment from Borrower or any other Guarantor on
account of such indebtedness, (b) Guarantors shall not claim any offset or other
reduction of Guarantors’ obligations hereunder because of any such indebtedness,
and (c) Guarantors shall not take any action to obtain any interest in any of
the security described in and encumbered by the Loan Documents because of any
such indebtedness; provided, however, that, if Lender so requests, such
indebtedness shall be collected, enforced and received by Guarantors as trustee
for Lender and be paid over to Lender on account of the indebtedness of Borrower
to Lender, but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty except to the extent the
principal amount or other portion of such outstanding indebtedness shall have
been reduced by such payment.

5.Waiver of Defenses.  Guarantors hereby agree that their obligations hereunder
shall not be affected or impaired by, and hereby waive and agree not to assert
or take advantage of any defense based on:

(a)(i) any change in the amount, interest rate or due date or other term of any
of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any obligations
hereby guaranteed, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby

4

 

--------------------------------------------------------------------------------

 

guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;

(b)any subordination of the payment of the obligations hereby guaranteed to the
payment of any other liability of Borrower or any other Person;

(c)any act or failure to act by Borrower or any other Person which may adversely
affect any Guarantor’s subrogation rights, if any, against Borrower or any other
Person to recover payments made under this Guaranty;

(d)any nonperfection or impairment of any security interest or other Lien on any
collateral, if any, securing in any way any of the obligations hereby
guaranteed;

(e)any application of sums paid by Borrower or any other Person with respect to
the liabilities of Lender, regardless of what liabilities of the Borrower remain
unpaid;

(f)any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;

(g)either with or without notice to Guarantors, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;

(h)any statute of limitations in any action hereunder or for the collection of
the Note or for the payment or performance of any obligation hereby guaranteed;

(i)the incapacity, lack of authority, death or disability of Borrower or any
other Person or entity, or the failure of Lender to file or enforce a claim
against the estate (either in administration, bankruptcy or in any other
proceeding) of Borrower or any Guarantor or any other Person or entity;

(j)the dissolution or termination of existence of Borrower, any Guarantor or any
other Person or entity;

(k)the voluntary or involuntary liquidation, sale or other disposition of all or
substantially all of the assets of Borrower or any Guarantor or any other Person
or entity;

(l)the voluntary or involuntary receivership, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, assignment, composition, or
readjustment of, or any similar proceeding affecting, Borrower or any Guarantor
or any other Person or entity, or any of Borrower’s or any Guarantor’s or any
other Person’s or entity’s properties or assets;

(m)the damage, destruction, condemnation, foreclosure or surrender of all or any
part of the Collateral, the Borrowing Base Properties or any of the improvements
located thereon;

(n)the failure of Lender to give notice of the existence, creation or incurring
of any new or additional indebtedness or obligation of Borrower or of any action
or nonaction on the part of any other Person whomsoever in connection with any
obligation hereby guaranteed;

5

 

--------------------------------------------------------------------------------

 

(o)any failure or delay of Lender to commence an action against Borrower or any
other Person, to assert or enforce any remedies against Borrower under the Note
or the other Loan Documents, or to realize upon any security;

(p)any failure of any duty on the part of Lender to disclose to any Guarantor
any facts it may now or hereafter know regarding Borrower (including, without
limitation Borrower’s financial condition), any other Person, the Collateral, or
any other assets or liabilities of such Persons, whether such facts materially
increase the risk to Guarantors or not (it being agreed that Guarantors assume
responsibility for being informed with respect to such information);

(q)failure to accept or give notice of acceptance of this Guaranty by Lender;

(r)failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the obligations hereby guaranteed;

(s)failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed;

(t)any and all other notices whatsoever to which Guarantors might otherwise be
entitled;

(u)any lack of diligence by Lender in collection, protection or realization upon
any collateral securing the payment of the indebtedness or performance of
obligations hereby guaranteed;

(v)the invalidity or unenforceability of the Note, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;

(w)the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Note or the other Loan Documents or the Hedge
Obligations;

(x)any transfer by Borrower or any other Person of all or any part of the
security encumbered by the Loan Documents;

(y)the failure of Lender to perfect any security or to extend or renew the
perfection of any security; or

(z)to the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which Guarantors might otherwise be entitled, it being
the intention that the obligations of Guarantors hereunder are absolute,
unconditional and irrevocable.

Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation against
the Borrower, the other Guarantors or other Persons and that such Guarantor may
therefore incur partially or totally nonreimbursable liability
hereunder.  Nevertheless, Guarantors hereby authorize and empower Lender, its
successors, endorsees and assigns, to exercise in its or their sole discretion,
any rights and remedies, or any combination thereof, which may then be
available, it being the purpose and

6

 

--------------------------------------------------------------------------------

 

intent of Guarantors that the obligations hereunder shall be absolute,
continuing, independent and unconditional under any and all circumstances.  

6.Guaranty of Payment and Performance and Not of Collection.  This is a guaranty
of payment and performance and not of collection.  The liability of Guarantors
under this Guaranty shall be primary, direct and immediate and not conditional
or contingent upon the pursuit of any remedies against Borrower or any other
Person, nor against securities or liens available to Lender, its successors,
successors in title, endorsees or assigns.  Guarantors hereby waive any right to
require that an action be brought against Borrower or any other Person or to
require that resort be had to any security or to any balance of any deposit
account or credit on the books of Lender in favor of Borrower or any other
Person.

7.Rights and Remedies of Lender.  In the event of an Event of Default under the
Note or the other Loan Documents, or any of them, that is continuing (it being
understood that the Lender has no obligation to accept cure after an Event of
Default occurs), Lender shall have the right to enforce its rights, powers and
remedies thereunder or hereunder or under any other Loan Document, in any order,
and all rights, powers and remedies available to Lender in such event shall be
nonexclusive and cumulative of all other rights, powers and remedies provided
thereunder or hereunder or by law or in equity.  Accordingly, Guarantors hereby
authorize and empower Lender upon the occurrence and during the continuance of
any Event of Default under the Note or the other Loan Documents, at its sole
discretion, and without notice to Guarantors, to exercise any right or remedy
which Lender may have, including, but not limited to, judicial foreclosure,
exercise of rights of power of sale, acceptance of a deed or assignment in lieu
of foreclosure, appointment of a receiver to collect rents and profits, exercise
of remedies against personal property, or enforcement of any assignment of
leases, as to any security, whether real, personal or intangible.  At any public
or private sale of any security or collateral for any of the Obligations
guaranteed hereby, whether by foreclosure or otherwise, Lender may, in its
discretion, purchase all or any part of such security or collateral so sold or
offered for sale for its own account and may apply against the amount bid
therefor all or any part of the balance due it pursuant to the terms of the Note
or any other Loan Document without prejudice to Lender’s remedies hereunder
against Guarantors for deficiencies.  If the Obligations guaranteed hereby are
partially paid by reason of the election of Lender to pursue any of the remedies
available to Lender, or if such Obligations are otherwise partially paid, this
Guaranty shall nevertheless remain in full force and effect, and Guarantors
shall remain liable for the entire balance of the Obligations guaranteed hereby
even though any rights which any Guarantor may have against Borrower or any
other Person may be destroyed or diminished by the exercise of any such remedy.

8.Application of Payments.  Guarantors hereby authorize Lender, without notice
to Guarantors, to apply all payments and credits received from Borrower, any
Guarantor or any other Person or realized from any security in such manner and
in such priority as Lender in its sole judgment shall see fit to the
Obligations.

9.Business Failure, Bankruptcy or Insolvency.  In the event of the business
failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, Lender may
file such proofs

7

 

--------------------------------------------------------------------------------

 

of claim and other papers or documents as may be necessary or advisable in order
to have the claims of Lender allowed in any proceedings relative to such
Guarantor, or any of such Guarantor’s properties or assets, and, irrespective of
whether the indebtedness or other obligations of Borrower guaranteed hereby
shall then be due and payable, by declaration or otherwise, Lender shall be
entitled and empowered to file and prove a claim for the whole amount of any
sums or sums owing with respect to the indebtedness or other obligations of
Borrower guaranteed hereby, and to collect and receive any moneys or other
property payable or deliverable on any such claim.  Guarantors covenant and
agree that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Guarantors shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code, as amended, or any other debtor relief law (whether statutory, common law,
case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of Lender to enforce any rights of Lender against
Guarantors by virtue of this Guaranty or otherwise.

10.Covenants of Guarantors.  Guarantors hereby covenant and agree with Lender
that until all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower under, by reason of, or pursuant to the
Note and the other Loan Documents have been completely performed and Lender has
no further obligation to make Loans or issue Letters of Credit, Guarantors will
comply with any and all covenants applicable to Guarantors set forth in the
Credit Agreement.

11.Rights of Set-off.  In addition to any rights of Lender under applicable law,
during the continuance of any Event of Default under the Note or the other Loan
Documents, Lender may at any time and without notice to Guarantors, but subject
to the prior written approval of Agent, set-off and apply the whole or any
portion or portions of any or all deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or branch of Lender
where the deposits are held) now or hereafter held by Lender or other sums
credited by or due from any Lender to any Guarantor and any securities or other
property of the Guarantors in the possession of such Lender against amounts
payable under this Guaranty, whether or not any other person or persons could
also withdraw money therefrom.

12.Changes in Writing; No Revocation.  This Guaranty may not be changed orally,
and no obligation of any Guarantor can be released or waived by Lender except as
provided in Sections 5.6 or 27 of the Credit Agreement.  This Guaranty shall be
irrevocable by Guarantors until all indebtedness guaranteed hereby has been
completely repaid and all obligations and undertakings of Borrower under, by
reason of, or pursuant to the Note, the Letters of Credit and the Loan Documents
have been completely performed and the Lenders have no further obligation to
advance Loans or issue Letters of Credit under the Credit Agreement.

13.Notices.  Each notice, demand, election or request provided for or permitted
to be given pursuant to this Guaranty (hereinafter in this Section 13 referred
to as “Notice”), but specifically excluding to the maximum extent permitted by
law any notices of the institution or commencement of foreclosure proceedings,
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt

8

 

--------------------------------------------------------------------------------

 

requested, or as expressly permitted herein, by telegraph, telecopy, telefax or
telex, and addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Amy MacLearie
Telecopy No.:  (216) 357-6383

With a copy to:

KeyBank National Association
4211 West Boy Scout Boulevard
Suite 570
Tampa, Florida  33607
Attn:  Grant Saunders
Telecopy No.:  (813) 313-5555

and

KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia  30328
Attn:  Daniel Stegemoeller
Telecopy No.:  (770) 510-2195

and

Dentons US LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia  30308
Attn:  William F.  Timmons, Esq.
Telecopy No.:  (404) 527-4198

9

 

--------------------------------------------------------------------------------

 

If to the Guarantors:

c/o MedEquities Realty Operating Partnership, LP
3100 West End Avenue
Suite 1000
Nashville, Tennessee  37203
Attn:  Jeffery C. Walraven
Telecopy No.: (615) 627-4712

With a copy to:

Morrison & Foerster LLP
707 Wilshire Blvd., Suite 6000
Los Angeles, CA  90017
Attn:  Marc D. Young, Esq.
Telecopy No.:  (213) 892-5454

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice
sent.  By giving at least fifteen (15) days’ prior Notice thereof, Borrower,
Guarantors or Lenders shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses and each
shall have the right to specify as its address any other address within the
United States of America

14.Governing Law.  GUARANTORS ACKNOWLEDGE AND AGREE, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, THAT THIS GUARANTY AND THE OBLIGATIONS
OF GUARANTORS HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

15.CONSENT TO JURISDICTION; WAIVERS.  EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY,
AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I) TO
THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT TO
TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF NEW YORK OR
VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF NEW YORK, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER

10

 

--------------------------------------------------------------------------------

 

THAN OR IN ADDITION TO ACTUAL DAMAGES.  EACH LENDER IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS UNDER THE LAWS OF ANY STATE TO THE
RIGHT, IF ANY, TO TRIAL BY JURY.  EACH GUARANTOR AGREES THAT, IN ADDITION TO ANY
METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH GUARANTOR AT THE
ADDRESS SET FORTH IN PARAGRAPH 13 ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE
FIVE (5) DAYS AFTER THE SAME SHALL BE SO MAILED.  NOTHING CONTAINED HEREIN,
HOWEVER, SHALL PREVENT LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR
EXERCISING ANY RIGHTS AGAINST ANY SECURITY AND AGAINST ANY GUARANTOR PERSONALLY,
AND AGAINST ANY PROPERTY OF ANY GUARANTOR, WITHIN ANY OTHER STATE.  INITIATING
SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN ANY STATE SHALL IN NO
EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE
STATE OF NEW YORK SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF GUARANTORS AND
LENDER HEREUNDER OR OF THE SUBMISSION HEREIN MADE BY GUARANTORS TO PERSONAL
JURISDICTION WITHIN THE STATE OF NEW YORK. EACH GUARANTOR HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.  EACH
GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND ACKNOWLEDGE THAT LENDER
HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO
WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS PARAGRAPH 15.  EACH GUARANTOR ACKNOWLEDGES THAT THEY HAVE HAD
AN OPPORTUNITY TO REVIEW THIS PARAGRAPH 15 WITH THEIR LEGAL COUNSEL AND THAT
SUCH GUARANTOR AGREES TO THE FOREGOING AS THEIR FREE, KNOWING AND VOLUNTARY ACT.

16.Successors and Assigns.  The provisions of this Guaranty shall be binding
upon Guarantors and their respective heirs, successors, successors in title,
legal representatives, and assigns, and shall inure to the benefit of Lender,
its successors, successors in title, legal representatives and assigns, and the
holders of the Hedge Obligations.  No Guarantor shall assign or transfer any of
its rights or obligations under this Guaranty without the prior written consent
of Lender.

17.Assignment by Lender.  This Guaranty is assignable by Lender in whole or in
part in conjunction with any assignment of the Note or portions thereof, and any
assignment hereof or any transfer or assignment of the Note or portions thereof
by Lender shall operate to vest in any such assignee the rights and powers, in
whole or in part, as appropriate, herein conferred upon and granted to Lender.

11

 

--------------------------------------------------------------------------------

 

18.Severability. If any term or provision of this Guaranty shall be determined
to be illegal or unenforceable, all other terms and provisions hereof shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

19.Disclosure.  Guarantors agree that in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Guaranty subject to the terms and
provisions of the Credit Agreement.

20.No Unwritten Agreements.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

21.Time of the Essence.  Time is of the essence with respect to each and every
covenant, agreement and obligation of Guarantors under this Guaranty.

22.Ratification.  Guarantors do hereby restate, reaffirm and ratify each and
every warranty and representation regarding Guarantors or their Subsidiaries set
forth in the Credit Agreement as if the same were more fully set forth herein.

23.Joint and Several Liability.  Each of the Guarantors covenants and agrees
that each and every covenant and obligation of Guarantors hereunder shall be the
joint and several obligations of each of the Guarantors.

24.Fair Consideration.  The Guarantors represent that the Guarantors are engaged
in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Credit Agreement.

25.Counterparts.  This Guaranty and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument.  In proving this Guaranty it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

26.Condition of Borrower.  Without reliance on any information supplied by the
Lender, each Guarantor has independently taken, and will continue to take,
whatever steps it deems necessary to evaluate the financial condition and
affairs of the Borrower or any collateral, and the Lender shall not have any
duty to advise any Guarantor of information at any time known to the Lender
regarding such financial condition or affairs or any collateral.

27.Amendment and Restatement.  This Second Amended and Restated Unconditional
Guaranty of Payment and Performance is given pursuant to the Credit Agreement
and is an amendment and restatement of that certain First Amended and Restated
Unconditional Guaranty of Payment and Performance dated July 30, 2015 from
certain of the Guarantors in favor of Agent

12

 

--------------------------------------------------------------------------------

 

and the Lenders, as amended by that certain First Amendment to Credit Agreement
and Other Loan Documents dated as of May 17, 2016.

 

13

 

--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, Guarantors have executed this Guaranty under seal as of this
10th day of February, 2017.

 

GUARANTORS:

 

 

MEDEQUITIES REALTY TRUST, INC., a Maryland corporation

By: /s/ Jeffery C. Walraven
Name: Jeffery C. Walraven

Title: EVP, CFO, Secretary & Treasurer

 

(SEAL)

 

 

 

MEDEQUITIES OP GP, LLC, a Delaware limited liability company

By: /s/ Jeffery C. Walraven
Name: Jeffery C. Walraven

Title: EVP, CFO, Secretary & Treasurer

 

(SEAL)

 

 

 

MEDEQUITIES REALTY TRS, LLC, a Delaware limited liability company

By: /s/ Jeffery C. Walraven
Name: Jeffery C. Walraven

Title: EVP, CFO, Secretary & Treasurer

 

(SEAL)

 

 

 

SIGNATURES CONTINUED ON NEXT PAGE

 

 



Signature Page to Second Amended and Restated Unconditional Guaranty of Payment
and Performance – KeyBank/MedEquities 2017

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

MRT OF KENTFIELD CA – LTACH, LLC,

MRT OF LAS VEGAS NV – LTACH, LLC,

MRT OF SPARTANBURG SC - SNF, LLC,

MRT OF BROWNSVILLE TX - MOB, LLC,

MRT OF AMARILLO TX – 1ST MORTGAGE IRF, LLC,

MRT OF SPRINGFIELD MA – 1ST MORTGAGE ACH, LLC,

MRT OF LAKEWAY TX – ACH, LLC,

MRT OF FORT WORTH TX – SNF, LLC,

MRT OF LAS VEGAS NV – ACH, LLC,

MRT OF LA MESA CA – SNF, LLC,

MRT OF UPLAND CA – SNF/ALF, LLC,

MRT OF NATIONAL CITY CA – SNF I, LLC,
MRT OF NATIONAL CITY CA – SNF II, LLC,

MRT OF BROWNWOOD TX - SNF, LLC,

MRT OF EL PASO TX - SNF, LLC,

MRT OF GRAHAM TX - SNF, LLC,

MRT OF KAUFMAN TX - SNF, LLC,

MRT OF KEMP TX - SNF, LLC,

MRT OF KERENS TX - SNF, LLC,

MRT OF LONGVIEW TX - SNF, LLC,

MRT OF MT. PLEASANT TX - SNF, LLC,

MRT OF SAN ANTONIO TX - SNF II, LLC,

MRT OF SAN ANTONIO TX - SNF I, LLC, and

MRT OF SAN DIEGO CA – SNF, LLC,

each a Delaware limited liability company

 

 

By: /s/ Jeffery C. Walraven
Name: Jeffery C. Walraven

Title: EVP, CFO, Secretary & Treasurer

 

(SEAL)

 

SIGNATURES CONTINUED ON NEXT PAGE

 

 

 

Signature Page to Second Amended and Restated Unconditional Guaranty of Payment
and Performance – KeyBank/MedEquities 2017

 

--------------------------------------------------------------------------------

Exhibit 10.2

Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to waiver of the right to trial by jury contained in
Paragraph 15 hereof and Section 25 of the Credit Agreement.

KEYBANK NATIONAL ASSOCIATION,
as Agent for the Lenders

By: /s/ Grant Saunders
Name: Grant Saunders
Title: Senior Vice President

 

 

 

 

Signature Page to Second Amended and Restated Unconditional Guaranty of Payment
and Performance – KeyBank/MedEquities 2017

 